Citation Nr: 0738296	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to September 19, 
2003 for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to September 19, 
2003 for the grant of a compensable rating for bilateral 
hearing loss.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

4.  Entitlement to a disability rating in excess of 10 
percent for hearing loss prior to December 20, 2006.

5.  Entitlement to a disability rating in excess of 30 
percent for hearing loss from December 20, 2006.

6.  Entitlement to service connection for a heart disability, 
claimed as a heart attack.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from a March 2004 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 2004.  With regard to the appellant's claims for 
earlier effective dates for benefits granted for tinnitus and 
hearing loss, and the claim for service connection for a 
heart disability, a statement of the case was issued in 
September 2004, and a substantive appeal was received in 
September 2004.  With regard to the appellant's claims of 
entitlement to higher disability ratings for tinnitus and for 
hearing loss, a statement of the case was issued in May 2005 
and a substantive appeal was received in July 2005.

The claimant's request to have his appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 was granted by the 
Board in November 2007.

The Board notes that the veteran originally appealed the 
assignment of a 10 percent rating for his hearing loss 
disability which was assigned effective from September 2003.  
During the course of this appeal, in a March 2007 rating 
action, the RO granted a disability rating of 30 percent for 
the veteran's hearing loss, effective from December 2006.  
This was a partial grant of the benefit sought on appeal for 
the period from December 2006.  Thus, this decision will 
consider whether any higher ratings are warranted for the 
periods prior to and from December 2006.


FINDINGS OF FACT

1.  In a February 1947 rating action, the RO granted service 
connection for hearing loss and assigned a noncompensable 
evaluation; the veteran did not appeal this decision.

2.  On September 19, 2003, the RO received the veteran's 
claim of entitlement to increased compensation for hearing 
loss.

3.  On September 19, 2003, the RO received the veteran's 
claim of entitlement to service connection for tinnitus.

4.  In a March 2004 rating decision, the RO granted 
entitlement to service connection for tinnitus, evaluated as 
10 percent disabling, effective from September 19, 2003.

5.  In a March 2004 rating decision, the RO granted 
entitlement to a 10 percent rating for hearing loss, 
effective from September 19, 2003.

6.  The RO was not in possession of any communication or 
evidence prior to September 19, 2003 that can reasonably be 
construed as a formal or informal claim of entitlement to VA 
compensation benefits based on tinnitus.

7.  Following the February 1947 grant of service connection 
for hearing loss, the RO was not in possession of any 
communication or evidence prior to September 19, 2003 that 
can reasonably be construed as a formal or informal claim of 
entitlement to increased VA compensation benefits for hearing 
loss.

8.  It was not factually ascertainable within one year prior 
to September 19, 2003 that an increase in the veteran's 
service-connected hearing loss had occurred.

9.  The 10 percent rating assigned for the veteran's tinnitus 
is the maximum schedular rating for tinnitus.

10.  The veteran's service-connected hearing loss was, for 
the period prior to December 2006, productive of Level V 
hearing impairment in the right ear and Level IV hearing 
impairment in the left ear.

11.  The veteran's service-connected hearing loss is, for the 
period from December 2006, productive of Level IX hearing 
impairment in the right ear and Level IV hearing impairment 
in the left ear.

12.  The veteran's 1945 in-service chest injury did not 
manifest in chronic heart disability.

13.  Chronic heart disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is the veteran's current chronic heart disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  There is no legal basis for an effective date prior to 
September 19, 2003, for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2007).

2.   There is no legal basis for an effective date prior to 
September 19, 2003, for the assignment of a 10 percent 
disability rating for service-connected hearing loss.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2007).

3.  There is no legal basis for the assignment of a 
disability rating in excess of 10 percent for the veteran's 
tinnitus disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d 1344 (2006).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
hearing loss have not been met for the period prior to 
December 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 and Code 6100 
(2007).

5.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the veteran's service-connected 
hearing loss have not been met for the period from December 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.85, 4.86 and Code 6100 (2007).

6.  Chronic heart disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

With regard to the issues on appeal involving the veteran's 
claims of entitlement to assignment of earlier effective 
dates for benefits, the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.'  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence with regard to the correct assignment of effective 
dates.  When the law and not the evidence is dispositive of 
the claim, the VCAA is not applicable.  See Mason, 16 
Vet.App. at 132; Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000, aff'd, 28 F.3d 1384 (Fed.Cir. 2002).  As the law 
regarding assignment of an effective date for a claim is 
dispositive in resolving the appeals for earlier effective 
dates, the VCAA is not applicable to those issues.

With regard to the issues of entitlement to service 
connection for heart disability and entitlement to increased 
ratings for hearing loss and tinnitus, the Board finds that 
the claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in October 2003, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought; 
specifically, the veteran was informed of the need to submit 
evidence showing that his tinnitus and heart disability 
existed from military service to the present time, and the 
veteran was informed of the need to submit evidence showing 
that his hearing loss had increased in severity.

The Board observes that the notice provided regarding 
tinnitus was given in association with the veteran's original 
claim of entitlement to service connection for tinnitus.  
Since the issue of entitlement to a higher disability rating 
for tinnitus is a downstream issue from that of service 
connection, additional VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  The Board further notes, in 
passing, that the claim of entitlement to a higher disability 
rating for tinnitus is decided as a matter of law in this 
case, and the VCAA requirements may not be applicable to this 
extent.

Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the October 2003 letter was sent to the 
appellant prior to the March 2004 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the October 2003 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter dated March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
March 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  VA 
audiological examinations were conducted to evaluate the 
veteran's hearing loss and tinnitus in November 2003 and 
December 2006.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).

The Board declines to obtain a VA medical opinion regarding 
the veteran's heart disability as the record already contains 
evidence reflecting that the veteran is currently diagnosed 
with significant heart disability associated with congestive 
heart failure; the denial of service connection in this case 
is not based upon any dispute of current findings.  Indeed, 
in light of the fact that the service medical records show no 
diagnosed chronic disability of the heart during service, in 
light of the September 1946 separation examination showing no 
pertinent cardiac abnormalities or complaints, and in light 
of the fact that the claims folder contains no 
contemporaneous evidence of pertinent complaint or disability 
for more than 45 years following discharge from service, any 
opinion relating the veteran's current heart disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Earlier Effective Dates

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

Earlier Effective Date - Service Connection for Tinnitus

In a March 2004 rating decision, the RO granted entitlement 
to service connection for tinnitus, evaluated as 10 percent 
disabling, effective from September 19, 2003.  The RO found 
that the date of the veteran's claim for this benefit was 
September 19, 2003.  The veteran alleges, including in his 
April 2004 notice of disagreement, that an effective date of 
May 1945 is appropriate as that is the date of the in-service 
friendly-fire incident which damaged his ears.

The Board notes that applicable law provides that the 
effective date of an award of disability compensation shall 
be the day following separation from active service only if 
the claim is received within one year after separation from 
service.  Otherwise, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
law does not allow a date prior to a veteran's separation 
from service.

A review of the record reflects that the veteran separated 
from service in November 1946, and a December 1946 
application for compensation notes recurring attacks of 
malaria and partial deafness of the right ear; no mention of 
ringing of the ears or tinnitus is contained in the December 
1946 application nor any other pertinent document of record 
received prior to September 19, 2003.

On September 19, 2003, the RO received an application from 
the veteran advancing a claim of entitlement to service 
connection for tinnitus.  As the veteran is shown to have 
served in combat and is service-connected for hearing loss, 
the RO accepted the veteran's testimony regarding acoustic 
trauma as sufficient to establish such exposure.  38 U.S.C.A. 
§ 1154(b).  A November 2003 VA audiological examination 
report opined that the veteran's current tinnitus is 
etiologically linked to such noise exposure.  Service 
connection for tinnitus was subsequently established, 
effective from September 19, 2003.

Following a full and thorough review of the evidence of 
record, the Board concludes that an effective date prior to 
September 19, 2003 for the grant of service connection for 
tinnitus is not warranted.  There is no evidence of record 
that can be construed as a claim, either formal or informal, 
for service connection for tinnitus prior to September 19, 
2003.  The record does reflect that the veteran filed a claim 
for partial deafness in his right ear in December 1946.  
However, the veteran made no allegation or complaint of 
tinnitus.  The Board emphasizes that a veteran is required to 
file a claim to obtain benefits and that, at a minimum, the 
veteran must identify the benefit sought in such a claim.  
See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. West, 13, 
Vet.App. 9, (1999).  Although VA is required to address all 
claims reasonably raised by a liberal reading of the record, 
the Board finds that there was no basis upon which to infer a 
claim of entitlement to service connection for tinnitus prior 
to September 19, 2003, as the record demonstrates no 
complaints or notations of tinnitus in any of the medical 
evidence received in regard to the veteran's December 1946 
claim or at any time prior to September 19, 2003.

The record in this case simply does not show that the veteran 
filed a claim for service connection for tinnitus prior to 
September 19, 2003.  The effective date of the grant of 
service connection for tinnitus therefore cannot be earlier 
than September 19, 2003.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The Board notes, in passing, that tinnitus first became a 
compensable disability effective March 10, 1976.  In this 
regard, the law provides that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
See 38 C.F.R. § 3.114(a).  If a claimant requests review of 
his claim within one year from the effective date of a 
liberalizing regulation, benefits may be authorized from the 
effective date of the liberalizing provisions.  See 38 C.F.R. 
§ 3.114(a)(1).  The Rating Schedule was amended effective 
March 10, 1976, to allow for the assignment of a 10 percent 
evaluation for tinnitus.  Previously, only a zero percent 
evaluation was assignable for that disability.  However, as 
previously noted, the record does not demonstrate any claim, 
formal or informal, by the veteran for service connection for 
tinnitus in 1976 or at any time prior to September 19, 2003.  
Indeed, hypothetically, even if he had been service connected 
for tinnitus immediately following service, the record does 
not show that he requested review of, or advanced any claim 
regarding, tinnitus within one year of any liberalizing 
legislation making tinnitus a compensable disability.  Thus, 
the provisions regarding a liberalizing law or regulation are 
not applicable to the veteran's claim.

In conclusion, because there is no evidence of a formal or 
informal claim for tinnitus prior to September 19, 2003, 
applicable law provides that the effective date of the grant 
of service connection for that disability cannot be earlier 
than September 19, 2003, which is the date of claim.  As a 
result, the claim for entitlement to an earlier effective 
date for the grant of service connection for tinnitus must be 
denied.



Earlier Effective Date - Compensable Rating for Hearing Loss

Service connection for hearing loss was granted in a February 
1947 rating decision and a noncompensable evaluation was 
assigned.  The veteran was notified of that determination by 
letter that same month, and he was advised that he had a one 
year period to appeal the decision.  The appellant did not 
file a notice of disagreement with this decision within one 
year.  The February 1947 rating decision therefore became 
final.  See generally 38 U.S.C.A. § 7105. 

In a September 2003 application, the veteran applied for 
entitlement to service connection for hearing loss, which 
prompted the RO to evaluate the veteran's already service 
connected hearing loss for consideration of an increased 
disability rating.  A November 2003 VA examination revealed 
clear objective evidence of compensable hearing impairment, 
in accordance with the applicable regulations and rating 
criteria, and the RO assigned the corresponding increased 
disability rating of 10 percent for the veteran's hearing 
loss in a March 2004 rating decision; this rating was 
assigned effective from September 19, 2003, the date of 
receipt of the veteran's claim.  Although the veteran has 
submitted various items of medical evidence dating back to 
1995, the RO noted that the claims-folder contains no 
objective evidence meeting the criteria to show compensably 
severe hearing loss prior to September 19, 2003; no records 
which might constitute a formal or an informal claim for an 
increased rating were received by the RO prior to September 
19, 2003.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

The veteran, as explained in his April 2004 notice of 
disagreement, is seeking entitlement to an effective date 
back to 1945 for the assignment of a 10 percent evaluation 
for service-connected hearing loss.  However, the Board 
concludes that there is no legal basis for assignment of an 
effective date prior to September 19, 2003 for the grant of a 
10 percent evaluation for hearing loss.

The record demonstrates that the February 1947 rating action 
became final when the veteran failed to initiate an appeal of 
that determination.  Following the February 1947 rating 
action, the record is silent for any evidence or statement by 
the veteran supporting an increased evaluation of his 
service-connected hearing loss until September 19, 2003; the 
veteran does not contend that he submitted such a claim.  
Additionally, there is no medical evidence of record showing 
compensably severe hearing loss during the period between the 
veteran's separation from service and September 19, 2003.  
Thus, there is no competent evidence demonstrating that an 
increase in disability was factually ascertainable at any 
time prior to September 19, 2003, or that an informal claim 
for an increase was received prior to September 19, 2003.  
Therefore, in this instance, the effective date of the 
assignment of a 10 percent evaluation for hearing loss may 
not be earlier than September 19, 2003.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Accordingly, entitlement to an effective 
date prior to September 19, 2003 for the assignment of a 10 
percent disability rating for hearing loss must be denied.

Increased Ratings

The present appeal involves the veteran's claims of 
entitlement to higher disability ratings for service 
connected disabilities.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  The current appeal for an 
increased rating for tinnitus arises from the original 
assignment of a disability evaluation.  Where a new increase 
in the level of a previously service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
current appeal for an increased rating for hearing loss 
involves a new claim for increase of a previously service-
connected disability.

Tinnitus

The veteran has appealed for a rating higher than the initial 
10 percent rating assigned for tinnitus.  Under the VA rating 
schedule, tinnitus is evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  That provision was revised, effective 
June 13, 2003, in part to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being heard in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2.

Historically, in Smith v. Nicholson, 19 Vet.App. 63, 78 
(2005), the Court held that versions of Code 6260 in effect 
prior to 1999 and prior to June 13, 2003, required the 
assignment of dual 10 percent ratings for "bilateral" 
tinnitus.  VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  In any event, the Board notes that the 
veteran's claim of entitlement to service connection for 
tinnitus was received in September 2003 and, thus, only the 
revised version of Code 6260 formally applies to the rating 
determination in this case.  As the revised version of Code 
6260 explicitly prohibits a schedular rating in excess of 10 
percent for tinnitus, the veteran's claim for a schedular 
rating in excess of 10 percent for tinnitus must be denied.  
Nothing in the record suggests that the veteran's tinnitus 
requires frequent hospitalization, causes marked interference 
with employment, or otherwise suggests that referral for 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.  As the disposition is based on interpretation of 
the law, and not the facts of this case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994).

Hearing Loss

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation in November 2003, 
pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
40
65
65
70
LEFT
40
65
70
70

The puretone average in the right ear was 60 decibels and the 
puretone average in the left ear was 61.25 decibels.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and of 76 percent in the left ear.  These 
audiological findings show Level V hearing acuity in the 
right ear and Level IV hearing acuity in the left ear.  Under 
Table VII, this warrants a 10 percent rating.  No exceptional 
pattern of hearing impairment is demonstrated to warrant 
consideration under 38 C.F.R. § 4.86.

On the authorized audiological evaluation on December 20, 
2006, pure tone thresholds, in decibels, were obtained using 
both air conduction and bone conduction testing as follows:

HERTZ

1000
2000
3000
4000
RIGHT
40
65
65
75
LEFT
40
65
70
65

The puretone average in the right ear was 61.25 decibels and 
the puretone average in the left ear was 60 decibels.  

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 76 percent in the left ear.  
These audiological findings show Level IX hearing acuity in 
the right ear and Level IV hearing acuity in the left ear.  
Under Table VII, this warrants a 30 percent rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

Thus, the competent objective medical evidence of record, 
specifically the November 2003 VA audiological examination, 
shows that a 10 percent disability rating is warranted for 
the veteran's hearing loss for the appeal period from 
September 2003 to December 2006.  The competent medical 
evidence of record, specifically the December 2006 VA 
examination, shows that a 30 percent disability rating is 
warranted for the veteran's hearing loss for the appeal 
period from December 2006 onward.  No other pertinent 
competent evidence of record contradicts these findings.  The 
Board notes that these findings match the ratings assigned by 
the RO and, thus, the preponderance of the competent medical 
evidence shows that no increased ratings are warranted in 
this case.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that 
his hearing loss has been more disabling than the currently 
assigned ratings reflect.  However, the Board must rely upon 
the official results of the authorized hearing testing.  See 
Lendenmen v. Principi, 3 Vet.App. 345, 349 (1992).  Moreover, 
while the veteran as a lay person is competent to provide 
evidence regarding symptomatology, he is not competent to 
provide evidence regarding diagnosis or the clinical severity 
of his disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Moreover, there is no evidence of 
an exceptional pattern of hearing impairment to otherwise 
allow for application of 38 C.F.R. § 4.86.  The degree of 
bilateral hearing loss shown fails to meet the standards for 
any higher disability ratings for either period on appeal.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected hearing loss has resulted in 
marked interference with employment beyond that contemplated 
by the rating schedule or that the service-connected hearing 
loss has necessitated frequent periods of hospitalization.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to Service Connection for a Heart Disability

This case involves the veteran's claim that his current heart 
disability, manifested by significant heart damage following 
heart attack, is causally related to an injury suffered 
during his military service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  For veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as heart disability, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The record reflects that the appellant in this case engaged 
in combat, and he has asserted that his heart was permanently 
damaged during an incident related to combat.  Pursuant to 38 
U.S.C.A. § 1154(b), with respect to combat veterans, 'The 
Secretary shall accept as sufficient proof of service-
connection ... satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service ....  Service-connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.'  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet.App. 563, 567 
(1996).  In Kessel v. West, 13 Vet.App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

It is clear from the record that the veteran currently 
suffers from significant heart disability, suffered a 
myocardial infarction in 1995, and has undergone a coronary 
bypass graft in 1998.  Furthermore, the Board accepts the 
veteran's testimony that he suffered an injury to his chest 
during service in May 1945 as he describes.  However, the 
Board may not presume that the veteran's current heart 
pathology is etiologically related to the injury he suffered 
in May 1945; the Board must review the evidence and determine 
if such a finding is supported by competent medical evidence.

In this regard, the Board notes a December 1944 entry in the 
veteran's service medical records indicating complaints of 
chest pain.  Significantly, this entry concludes with a 
clinical findings that the veteran's heart and chest were 
normal at that time.  The Board also notes that it is 
significant that this in-service complaint of chest pain pre-
dates the May 1945 incident the veteran has cited as the 
cause of his heart disability.  Thus, as the December 1944 
entry does not support a finding of a chronic heart 
disability associated with the episode of chest pain, and as 
this report does not appear to be associated with the theory 
of service-connection advanced by the veteran based upon a 
May 1945 combat incident, the entry offers no significant 
support of the veteran's claim.

Moreover, there is no further suggestion of chest pain 
complaint or any heart-related findings or diagnosis in 
service.  Of tremendous significance in this case is the 
veteran's September 1946 VA examination report which shows 
that the veteran's cardiovascular system was found to be 
clinically "normal" at that time.  A chest X-ray showed 
"no significant abnormalities."  Most significantly, there 
is no suggestion in this record of any complaints or history 
of any heart disability.  Although the veteran has reported, 
in advancing this claim, that his heart was injured in May 
1945 and that he subsequently suffered a heart attack during 
service, the September 1946 separation examination report 
does not corroborate this testimony.  The Board notes that 
the September 1946 separation examination report shows that 
comments regarding the veteran's ear pathology were typed 
onto this report, and the report documents specific scarring, 
but the report does not reflect that the veteran reported any 
cardiac problems nor does the report address and medical 
history of heart problems; in the Board's view, it is 
reasonable to expect that this report would have likely 
addressed a recent heart attack and any such significant 
heart disability incurred during service.  As this 
contemporaneous report from the end of the veteran's period 
of service suggests that trained medical professionals did 
not believe that the veteran suffered from a chronic heart 
disability at that time, the September 1946 separation 
examination report must be considered highly probative 
evidence weighing against the veteran's claim.

Additionally, the Board notes that the veteran initiated 
claims for entitlement to service connection for malaria and 
hearing loss in December 1946, and further adjudication took 
place evaluating entitlement to service connection for 
scarring and refractive errors.  However, there is no 
suggestion that the veteran raised any claim of entitlement 
to service connection for any damage to the heart at this 
time or any time prior to the September 2003 claim from which 
this appeal has arisen.  This strongly suggests that the 
veteran himself did not believe that he suffered from a 
chronic disability of the heart at that time, and weighs 
against the claim of entitlement to service connection.  
Furthermore, the record is silent as to any pertinent 
treatment or complaints of heart disability for at least 45 
years after separation from service.  This lengthy period 
without contemporaneous evidence of complaint or treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

Moreover, none of the current medical evidence of record 
suggests that the veteran's current heart disability, 
predominantly diagnosed as congestive heart failure, is 
causally related to his active duty service which ended in 
1946.  The Board acknowledges the veteran's own assertions, 
in numerous written statements included in the record, that 
injuries he suffered during service in May 1945 damaged his 
heart and caused chronic heart disability.  The Board 
understands the veteran's contentions and accepts his 
testimony with regard to his description of being injured in 
May 1945.  However, while the veteran as a lay person is 
competent to provide evidence regarding events, injury, and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disability.  However, the competent medical evidence of 
record shows no suggestion of heart disability during 
service, shows a normal cardiovascular system with no noted 
history of heart problems as of the veteran's separation 
examination, and shows no contemporaneous evidence of heart 
disability for more than 45 years following discharge.  Nor 
is there any competent evidence showing that the veteran's 
current heart disability is otherwise causally linked to 
service which took place more than 4 decades prior to the 
onset of symptoms or diagnosis shown in the record.

The Board is thus presented with an evidentiary record which 
persuasively weighs against service connection for the 
veteran's heart disability.  Because the competent evidence 
does not show a causal link between the veteran's heart 
disability and the veteran's service, and because of the 
length of time following service prior to any medical 
evidence of chronic heart disability, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for heart disability.

Conclusion

The Board finds that the appellant's claims seeking a higher 
disability rating for tinnitus and seeking assignment of 
earlier effective dates for hearing loss and tinnitus 
benefits are not warranted as a matter of law.  Also, the 
Board finds that the preponderance of the evidence is against 
finding entitlement to service connection for heart 
disability, and the preponderance of the evidence is against 
assignment of any increased disability ratings for hearing 
loss for any period on appeal.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


